DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 is objected to because of the following informalities:  
Applicant uses the phrase “the coupled guide roll” in claim 1, line 13 interchangeably with “the driven guide roll” as used in later dependent claims.  These structures are the same structure and it is suggested that applicant use the same term throughout the claim.  It is suggested that applicant amend claim 1, line 13 to “the driven guide roll”
Applicant uses the phrase “by a direct drive, a belt, by a gearbox, or a chain” in claim 4, line 3 (bold italics by examiner for emphasis).  It is unclear why the term “by” occurs in front of “a gearbox”, but not “a belt” or “a chain”.  It is suggested that applicant use the term “by” consistently, either by amending the phrase to read “by a direct drive, a belt, a gearbox, or a chain” or alternatively “by a direct drive, by a belt, by a gearbox, or by a chain”.
Appropriate correction is required.

Claim Interpretation
In claim 10, applicant introduces “a first drive device”, “a second drive device”, “a first tension sensing device”, “a second tension sensing device”, “a first guide roll” and “a second 
For clarity, it is suggested that applicant may want to consider including in claim 10 additional language making this relationship more explicit, such as by inserting after line 2 the limitation of “wherein the drive device comprises a first drive device and a second drive device, wherein the tension sensing device comprises a first tension sensing device and a second tension sensing device, and wherein the driven guide roll comprises a first guide roll and a second guide roll” and correcting the antecedent basis later in claim 10 as needed to account for the earlier introduction of these elements in claim 10.  
Applicant may also want to consider amending first guide roll and second guide roll to read “first driven guide roll” and “second driven guide roll”.  Such a change would also better distinguish the guide rolls of the festoon from the guide rolls that are driven as well as the guide roll of the web feeding device (in claim 1, line 3).

In claim 12, applicant introduces “a third drive device”, “a third tension sensing device”, and “a third guide roll”, after already having introduced the terms “a drive device”, “a tension sensing device” and “the driven guide roll” in claim 1, as well as “a first drive device”, “a second drive device”, “a first tension sensing device”, “a second tension sensing device”, “a first guide roll” and “a second guide roll” in claim 10.  Based on the context of claim 12, it is clear that applicant intended for claim 12 to add a third of these structures from their initially introduced claim 1 and 10.  

Applicant may also want to consider amending third guide to read “third driven guide roll”.  Such a change would also better distinguish the guide rolls of the festoon from the guide rolls that are driven as well as the guide roll of the web feeding device (in claim 1, line 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6 and 8-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajala (US 2002/0059013 A1) in view of Weber (US 20040118892 A1).

As to claim 1, Rajala discloses a web handling system (see especially Figure 29) comprising: 
a web feeding device including at least one guide roll (see unwind rolls 12A, 12B and nip rolls 132, 134 and over turning roll 140); 
a tension sensing device (62, 64) that monitors tension in a web of material being fed to the web handling system (see paragraph 0194, disclosing that “Load sensors 62, 64 are disposed on the ends of turning rolls 22, 26 respectively for sensing stress loading on the turning rolls 
a festoon (110)  positioned downstream from the web feeding device, the festoon comprising a first set of guide rolls spaced from a second set of guide rolls, the first set of guide rolls and the second set of guide rolls being movable towards and away from each other (see paragraph 0383, reciting “The festoon, itself, includes a plurality of upper festoon rolls 124A, 124B, 124C (at least two rolls) ganged together by coupling 127, and at least one fixedly mounted lower festoon roll 125.  The upper festoon rolls move vertically up and down within an operating window defined between the lower festoon roll or rolls 125 and corresponding upper turning pulleys along the endless cable system illustrated in FIG. 2 as pulleys 30, 38”); 
a drive device coupled to one of the guide rolls downstream from the tension sensing device (see paragraph 0385, disclosing that “Referring to FIG. 29, all the upper festoon rolls are ganged together by coupling 127 for common movement along a vertical path as driven by a drive chain corresponding to drive chain 28 of FIG. 2, while lower festoon rolls 125 remain vertically stationary while rotating freely to facilitate passage of web 18 over such lower rolls.  ); and 
a controller configured to receive information from the tension sensing device and, based on the information received from the tension sensing device, (see paragraph 0019, disclosing that “Preferred embodiments include a sensor for sensing tension in the web after the festoon, the controller being adapted to use the sensed tension in computing the value and direction of the second variable force component, and for imparting the computed value and direction through the actuator to the upper festoon rolls.”)  control the drive device for controlling tension in a web of material (see paragraph 0008, which discloses that “signals a control system to either speed up 
Rajala does not disclose that the control device operates to control the drive device in order to rotationally accelerate or decelerate the coupled guide roll for controlling tension in a web of material.  


However, Weber, which also utilizes a tension sensor (tension sensors 620, 621 ) and a festoon (tensioning device 613, such as the festoon described above in reference to FIG. 5), further discloses that the control device operates to control the drive device in order to rotationally accelerate or decelerate the coupled guide roll for controlling tension in a web of material.  See paragraph 0071, disclosing that “the feed device 630 can supply the web 604 to the draw device 634 at variable speeds relative to the process speed.  The feed device 630 is responsive to a speed control signal 635 to vary the speed at which the web 604 travels towards the draw device 634 to maintain the strain of the web 604 within the target range or at the target strain as defined by the operator 608 via the input device 610.  In one such embodiment, the feed device 630 includes a motor driven feed roller and the draw device 634 includes a motor driven draw roller such as described below in reference to FIG. 7.  The feed device 630 varies the strain of the web 604 between the feed device 630 and the draw device 634 by adjusting the speed of the web 604 at the first position P.sub.1 relative to the speed of the web 604 at the second position P.sub.2.”  Weber is intended to be used with the invention of Rajala, as disclosed in paragraph 0061, which recites “A material unwind system 406 retrieves and supplies a web 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the control device operates to control the drive device in order to rotationally accelerate or decelerate the coupled guide roll for controlling tension in a web of material as taught by Weber so that to vary the speed at which the web travels towards the draw device to maintain the strain of the web within the target range or at the target strain


As to claim 2, Rajala discloses that the tension sensing device comprises a load cell (see paragraph 0194, disclosing “load sensors (62, 64)”).

As to claim 3, changes in size and position, and rearrangement of parts, is obvious.  See MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the load cell is in operative association with an idler roll positioned upstream from the driven guide roller as an obvious rearrangement of the parts of Rajala.

As to claim 4, Rajala discloses that the drive device comprises a motor that is coupled to the driven guide roll by a direct drive, a belt, by a gearbox, or a chain.  See paragraph 0385, a drive chain corresponding to drive chain 28 of FIG. 2,”

As to claim 5, Rajala discloses that the web feeding device comprises an unwind device (see unwinds 12A and 12B) for unwinding a roll of material, the unwind device being located upstream from the tension sensing device. (see paragraphs [0019], [0393], [0400]; and figures 2, 29)

As to claim 6, both Rajala and Weber each disclose a velocity sensing device for monitoring a velocity of a web of material being unwound from the unwind device, the velocity sensing device being in communication with the controller, the controller receiving information from the velocity sensing device and, based on the information from the velocity sensing device, controlling the drive device in a manner such that the velocity of the web of material being unwound from the unwind device substantially matches the velocity of the web of material travelling over the driven guide roll.  See Rajala, paragraph 0023, disclosing that “The processing apparatus of the invention preferably includes first apparatus for measuring a first velocity of the web after the festoon; second apparatus for measuring a second velocity of the web at the festoon; third apparatus for measuring translational velocity of the upper festoon rolls; and fourth apparatus for sensing the position of the upper festoon rolls.”  See paragraph 0193, disclosing that “Dancer roll position sensor 58 and dancer roll translational velocity sensor 60 extend from a second end of actuator 56, on shaft 61.”  Additionally, see paragraph 0195, disclosing that “Velocity sensor 66 is disposed adjacent the end of turning roll 26 to sense the 
See Weber, paragraph 0068, disclosing that “Speed sensors 614, 615 are used for sensing the speed of the web 604 as it travels along the path during the manufacturing process.  More specifically, speed sensor 614 senses a first speed V.sub.1 of the web 604 at a first position P.sub.1 along the path and speed sensor 615 senses a second speed V.sub.2 of the web 604 at a second position P.sub.2 along the path.  In one embodiment, the speed sensors 614, 615 are laser doppler speed detectors such as TSI Model LS200 LaserSpeed.RTM.  Noncontact Length and Speed Gauges manufactured by TSI Incorporated, a business having offices located in Shoreview, Minn.  In response to sensing the first speed V.sub.1 and the second speed V.sub.2, speed sensors 614, 615 generate a first speed signal 616 and a second speed signal 618, respectively.  In this embodiment, speed signals 616, 618 are generated in digital format.  However, speed signals 616, 618 can also be analog voltage signals having magnitudes corresponding to the respective sensed speed.  Although the example of the speed sensor 614 described herein includes a laser doppler speed detector, the speed sensor 614 is not limited to such an embodiment and can include any speed sensor 614 known to those skilled in the art.”



As to claim 9, Rajala discloses the web handling system includes a first unwind device (12A) for unwinding a first roll of material and a second unwind device (12B) for unwinding a second roll of material, the system further including a splicing device for splicing the roll of materials together.  See paragraph 400, disclosing that “In making the splice between web material of the expired roll and the new roll, both webs are fed through nip 130 to knife 136 and tape applicator 150.  As the web portions to be spliced together approach the knife and tape applicator, the unwind drive speed is brought to stop.  As soon as the webs have stopped, the knife is activated to cut the exhausted web from the unwind stand, and the tape applicator tapes 

As to claim 10, both Rajala and Weber disclose plural drive devices and guide rolls and tension sensing device, and thus make obvious a first drive device coupled to a first guide roll; a first tension sensing device, the first tension sensing device being in communication with the controller and wherein the controller is configured to receive information from the first tension sensing device and, based on the information received from the first tension sensing device, control the first drive device in order to accelerate or decelerate the first guide roll; a second drive device coupled to a second guide roll; and a second tension sensing device, the second tension sensing device being in communication with the controller and wherein the controller is configured to receive information from the second tension sensing device and, based on the information received from the second tension sensing device, control the second drive device in order to accelerate or decelerate the second guide roll.  See Weber, 

As to claim 11, both Rajala and Weber disclose and make obvious that the second tension sensing device is positioned downstream or upstream from the second guide roll.  In Rajala, the tension sensing devices are associated with rolls 22, 26 in Figure 2, or comparable rolls 122, 126 in Figure 29.  See paragraph 0194, disclosing “Load sensors 62, 64 are disposed on the ends of turning rolls 22, 26”, as well as paragraphs 0380-387.  Weber, paragraph 0069, discloses that 

As to claim 12, duplication of parts, changes in size and position, and rearrangement of parts, is obvious.  See MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a third drive device coupled to a third guide roll, the web handling system further comprising a third tension sensing device, the third tension sensing device being in communication with a controller and wherein the controller is configured to receive information from the third tension sensing device and, based on the information received from the third tension sensing device, control the third drive device in order to accelerate or decelerate the third guide roll as an obvious duplication, change in position, and rearrangement of parts.

As to claim 13, both Rajala and Weber make obvious that the controller comprises one or more microprocessors.  See Rajala, paragraph 0018, disclosing “The controller preferably comprises a computer controller providing control commands to the actuator based on the computed acceleration of the upper festoon rolls.”  Additionally, see Weber, paragraph 0101, disclosing “processor module 740” for the controller.  

As to claim 14, both Rajala and Weber as combined make obvious that the first drive device and the second drive device both comprise motors and wherein the first tension sensing device and the second tension sensing device both comprise load cells.  See Rajala, paragraph 

As to claim 15, duplication of parts, changes in size and position, and rearrangement of parts, is obvious.  See MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that wherein the first set of guide rolls and the second set of guide rolls in the festoon include an upstream guide roll, a plurality of midstream guide rolls, and a downstream guide roll, the drive device being coupled to the upstream guide roll as an obvious duplication of parts, changes in size and position, and rearrangement of parts.

As to claim 16, duplication of parts, changes in size and position, and rearrangement of parts, is obvious.  See MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the tension sensing device is located 

As to claim 17, Rajala discloses a process for unwinding a roll of material into a downstream process comprising: 
unwinding a roll of material from an unwind device, the roll of material comprising a web of material (see unwind rolls 12A, 12B and nip rolls 132, 134 and over turning roll 140); 
monitoring tension in the web of material being unwound at a first location (see paragraph 0194, disclosing that “Load sensors 62, 64 are disposed on the ends of turning rolls 22, 26 respectively for sensing stress loading on the turning rolls transverse to their axes, the stress loading on the respective turning rolls being interpreted as tension on web 18.”); 
feeding the web of material into a festoon (festoon 110), the festoon including a plurality of rotatable guide rolls through which the material being unwound is threaded, the festoon including an upstream guide roll, a plurality of midstream guide rolls, and a downstream guide roll, the festoon accumulating a length of the web of material between the guide rolls (see paragraph 0383, reciting “The festoon, itself, includes a plurality of upper festoon rolls 124A, 124B, 124C (at least two rolls) ganged together by coupling 127, and at least one fixedly mounted lower festoon roll 125.  The upper festoon rolls move vertically up and down within an operating window defined between the lower festoon roll or rolls 125 and corresponding upper turning pulleys along the endless cable system illustrated in FIG. 2 as pulleys 30, 38”); and 
actively accelerating or decelerating the web of material based upon the monitored tension in the web (see paragraph 0019, disclosing that “Preferred embodiments include a sensor for sensing tension in the web after the festoon, the controller being adapted to use the sensed 
Rajala does not disclose actively accelerating or decelerating one of the guide rolls or the guide roll being actively rotationally accelerated or decelerated using a drive device coupled to the guide roll, the guide roll being rotationally accelerated or decelerated in order to control tension of the web.
However, Weber, which also utilizes a tension sensor (tension sensors 620, 621 ) and a festoon (tensioning device 613, such as the festoon described above in reference to FIG. 5), further discloses actively accelerating or decelerating one of the guide rolls or the guide roll being actively rotationally accelerated or decelerated using a drive device coupled to the guide roll, the guide roll being rotationally accelerated or decelerated in order to control tension of the web.
See paragraph 0071, disclosing that “the feed device 630 can supply the web 604 to the draw device 634 at variable speeds relative to the process speed.  The feed device 630 is responsive to a speed control signal 635 to vary the speed at which the web 604 travels towards the draw device 634 to maintain the strain of the web 604 within the target range or at the target strain as defined by the operator 608 via the input device 610.  In one such embodiment, the feed device 630 includes a motor driven feed roller and the draw device 634 includes a motor driven draw roller such as described below in reference to FIG. 7.  The feed device 630 varies the strain 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform actively accelerating or decelerating one of the guide rolls or the guide roll being actively rotationally accelerated or decelerated using a drive device coupled to the guide roll, the guide roll being rotationally accelerated or decelerated in order to control tension of the web as taught by Weber so that to vary the speed at which the web travels towards the draw device to maintain the strain of the web within the target range or at the target strain

As to claim 18, both Rajala and Weber each disclose  the steps of monitoring a velocity of the web of material being unwound from the roll at the unwind device and controlling the upstream guide roll with the driving device in order to substantially match the velocity of the web of material at the unwind device with the velocity of the web of material at the upstream guide roll.
See Rajala, paragraph 0023, disclosing that “The processing apparatus of the invention preferably includes first apparatus for measuring a first velocity of the web after the festoon; 

See Weber, paragraph 0068, disclosing that “Speed sensors 614, 615 are used for sensing the speed of the web 604 as it travels along the path during the manufacturing process.  More specifically, speed sensor 614 senses a first speed V.sub.1 of the web 604 at a first position P.sub.1 along the path and speed sensor 615 senses a second speed V.sub.2 of the web 604 at a second position P.sub.2 along the path.  In one embodiment, the speed sensors 614, 615 are laser doppler speed detectors such as TSI Model LS200 LaserSpeed.RTM.  Noncontact Length and Speed Gauges manufactured by TSI Incorporated, a business having offices located in Shoreview, Minn.  In response to sensing the first speed V.sub.1 and the second speed V.sub.2, speed sensors 614, 615 generate a first speed signal 616 and a second speed signal 618, 

As to claim 19, Rajala discloses and makes obvious the steps of: decreasing the rate at which the roll of material is unwound at the unwind device causing material accumulated in the festoon to be released downstream; splicing a second roll of material to the material being unwound during the decrease in rate; actively decelerating the guide roll in the festoon when the rate at which the first roll of material is unwound decreases based upon the monitored tension; and after splicing the second roll of material to the first roll of material, accelerating the second roll of material using a second unwind device and actively accelerating the guide roll in order to follow a speed of the unwinding material and control tension in the material.  See paragraph 400, disclosing that “In making the splice between web material of the expired roll and the new roll, both webs are fed through nip 130 to knife 136 and tape applicator 150.  As the web portions to be spliced together approach the knife and tape applicator, the unwind drive speed is brought to stop.  As soon as the webs have stopped, the knife is activated to cut the exhausted web from the unwind stand, and the tape applicator tapes the tail end of the exhausted web to the leading end of the fresh web being fed from unwind 12B.  As soon as the cut and taping actions have been completed, the unwind drive is re-started, whereupon the processing operation resumes.  Meantime, accumulated web material is fed from festoon 110 to downstream operations in the 

As to claim 20, both Rajala and Weber as combined disclose and make obvious the steps of: monitoring tension in the web of material at a second location; and actively accelerating or decelerating a second guide roll based upon the monitored tension in the web of material at the second location.  See Rajala, paragraph 0402 and 0404, disclosing that “time of deceleration” and “time of acceleration” are variables.  Additionally, Weber discloses that it is known to utilize a second driving device and a second tension sensor (see paragraph 0069, disclosing “Tension sensor 620 senses a first tension T.sub.1 of the web 604 via a web guide 622 engaging the web downstream of the first position P.sub.1 along the path.  Tension sensor 621 senses a second tension T.sub.2 of the web 604 via a web guide 624 engaging the web upstream of the first position P.sub.1 along the path.  ” and paragraph 0071, disclosing that “In one such embodiment, the feed device 630 includes a motor driven feed roller and the draw device 634 includes a motor driven draw roller such as described below in reference to FIG. 7.”

As to claim 21, both Rajala and Weber as combined disclose and make obvious that the second guide roll is actively accelerated or decelerated by a second driving device that is coupled to the roll.  See Rajala, paragraph 0402 and 0404, disclosing that “time of deceleration” and “time of acceleration” are variables.  Additionally, Weber discloses that it is known to utilize a second driving device (see paragraph 0071, disclosing that “In one such embodiment, the feed device 630 includes a motor driven feed roller and the draw device 634 includes a motor driven draw roller such as described below in reference to FIG. 7.”

As to claim 22, duplication of parts, changes in size and position, and rearrangement of parts, is obvious.  See MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the second guide roll is a midstream guide roll as an obvious duplication of parts, changes in size and position, and rearrangement of parts.

Claim 7 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajala (US 2002/0059013 A1) in view of Weber (US 2004/0118892 A1) as applied to claims 1-6, 8-22, and further in view of Kapitan (US 5357178 A) 

As to claim 7, Rajala and Weber do not disclose that the velocity sensing device monitors a rotational speed of a spindle holding the roll of material being unwound, and wherein the web handling system is configured to calculate the velocity of the web of material being unwound from the rotational speed of the spindle.
However, Kapitan discloses that a pair of draft rolls (41, 42) associated with the unwinding carrying a web (2) is driven by a variable speed motor, wherein the speed of the draft rolls (41, 42) increases or decreases by connection to motor controls associated with a motor (5).  The control system of Kapitan would make obvious that control parameters to be instantaneously switched between a web tension based feedback control and a web speed based the feedback control (see column 2, lines 8-25, column 5, lines 22-35; and figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the velocity sensing device monitors a rotational speed of a spindle 

As to claim 23, Rajala and Weber do not disclose that the roll of material is unwound from a spindle and wherein a rotational speed of the spindle is monitored in order to determine the velocity of the web of material being unwound.
However, Kapitan discloses that a pair of draft rolls (41, 42) associated with the unwinding and thus the speed of a spindle carrying a web (2) is driven by a variable speed motor, wherein the speed of the draft rolls (41, 42) increases or decreases by connection to motor controls associated with a motor (5).  The control system of Kapitan would make obvious that control parameters to be instantaneously switched between a web tension based feedback control and a web speed based the feedback control (see column 2, lines 8-25, column 5, lines 22-35; and figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the roll of material is unwound from a spindle and wherein a rotational speed of the spindle is monitored in order to determine the velocity of the web of material being unwound as suggested by Kapitan in order to ensure proper web tension, speed and acceleration.

As to claim 24, Rajala and Weber do not disclose that electronic gearing is used to determine the velocity of the web of material from the rotational speed of the spindle.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that electronic gearing is used to determine the velocity of the web of material from the rotational speed of the spindle.as suggested by Kapitan in order to ensure proper web tension, speed and acceleration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached on M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK